12 N.J. 361 (1953)
96 A.2d 795
JOHN BONDAR, PLAINTIFF-RESPONDENT,
v.
SIMMONS COMPANY, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 18, 1953.
Decided May 25, 1953.
Mr. Isidor Kalisch argued the cause for the appellant (Messrs. O'Brien, Brett & O'Brien, attorneys).
Mr. Mortimer Wald argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conlon in the court below.
HEHER, J., concurring in result.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  None.